MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      Jan 27 2015, 9:52 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
T. Andrew Perkins                                         Gregory F. Zoeller
Peterson Waggoner & Perkins, LLP                          Attorney General of Indiana
Rochester, Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          Abigail R. Miller
                                                          Graduate Law Clerk
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 27, 2015
of the Parent-Child Relationship                          Court of Appeals Cause No.
of S.L., a Child                                          25A05-1407-JT-309

and
                                                          Appeal from the Fulton Circuit
A.W., the Child’s Mother,                                 Court
Appellant-Respondent,                                     Trial Court Cause No.
                                                          25C01-1310-JT-242
        v.                                                The Honorable A. Christopher Lee,
                                                          Judge
The Indiana Department of Child
Services,
Appellee-Petitioner




Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015     Page 1 of 12
                                Case Summary and Issue
[1]   A.W. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights over S.L. Mother raises three issues on appeal, which we consolidate and

      restate as one: whether the order terminating parental rights is supported by

      clear and convincing evidence. Concluding there was sufficient evidence to

      support the juvenile court’s decision to terminate Mother’s parental rights, we

      affirm.



                            Facts and Procedural History
[2]   Mother has four minor children, who ranged from ages two to nine at the time

      of the termination hearing in April 2014. This appeal concerns only S.L., who

      was born July 21, 2005.


[3]   In 2006, Mother violated her probation and was convicted of aggravated assault

      in Michigan. As a result, custody of S.L. was granted to S.L.’s maternal

      grandmother (“Grandmother”), who lived in Indiana. S.L. continued to live

      with Grandmother for the next three years, and Mother, who lived in the same

      area, saw S.L. on a weekly basis during that time.


[4]   In September 2009, Mother was living in Michigan and gave birth to her third

      child, K.K. K.K. was born drug positive, and the Michigan Department of

      Human Services (“DHS”) became involved after DHS substantiated suspicions

      of child neglect. In September 2010, DHS investigated and substantiated

      reports that Mother’s eldest daughter was not regularly attending school and

      Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 2 of 12
      that the family was homeless. Mother was ordered to participate in a panoply

      of services, including a parenting assessment, family counseling, and various

      services meant to address housing stability, domestic violence, substance abuse,

      and emotional stability.


[5]   In July 2010, Grandmother was arrested on charges of dealing in and

      possession of methamphetamine. The Indiana Department of Child Services

      (“DCS”) removed S.L. from Grandmother’s home and filed a petition alleging

      S.L. was a child in need of services (“CHINS”). A hearing was held on

      September 10, 2010, at which both Mother and Grandmother admitted that

      S.L. was a CHINS. Immediately after that hearing, Mother tested positive for a

      high level of methamphetamine. The trial court issued a dispositional order on

      September 16, 2010, ordering both Mother and Grandmother to participate in

      services. Because Mother was already compelled to participate in

      comprehensive services in Michigan, DCS allowed Mother to comply with the

      dispositional order through her participation in services provided by DHS.


[6]   Grandmother was convicted of possession of methamphetamine and was

      placed on probation November 9, 2010. DCS returned S.L. to Grandmother’s

      care for a trial home visit on December 3, 2010, but Grandmother tested

      positive for methamphetamine only days later. S.L. was once again removed

      from Grandmother’s care and placed in foster care.


[7]   In the fall of 2010, Mother still had custody of her other two children in

      Michigan, and she was allowed supervised visitation with S.L. on a weekly


      Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 3 of 12
      basis. The visits generally went well. However, Mother’s visitation with S.L.

      was sporadic; she would often fail to show up—sometimes without calling to

      cancel an appointment. Consequently, DCS instated a requirement that

      Mother call twenty-four hours in advance to confirm her visit. From the fall of

      2010 through the fall of 2013, Mother took advantage of approximately one-

      half of her scheduled supervised visits with S.L.


[8]   In June 2011, Mother gave birth to her fourth child, S.K. On November 8,

      2011, Grandmother’s custody of S.L. was terminated. Indiana and Michigan

      began the process of obtaining an Interstate Compact for the Placement of the

      Child (“ICPC”), which requested that Michigan determine whether it would be

      in S.L.’s best interest to allow him to live with his Mother in Michigan. But the

      ICPC was discontinued when, on March 19, 2012, DHS substantiated a report

      that Mother was once again homeless and that an incident of domestic violence

      had occurred in her children’s presence. DHS removed Mother’s other three

      children from her care and filed Michigan’s equivalent of a CHINS petition, to

      which Mother pled no contest on June 27, 2012.


[9]   Mother has used illegal substances, including marijuana and

      methamphetamine, since the age of fifteen. Prior to a visit with S.L. on July 12,

      2012, Mother refused to submit to a random drug screen and acknowledged

      that she would test positive for illegal substances. A month later on August 10,

      2012, Mother submitted to a drug screen that was positive for THC. On

      September 28, 2012, Mother was arrested in Michigan for possession of

      methamphetamine. She was convicted of that offense, incarcerated until

      Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 4 of 12
       November 19, 2012, and was still on probation at the time of the termination

       hearing in April 2014. Mother violated her probation in the spring of 2013 by

       engaging in a romantic relationship with a convicted felon.


[10]   In addition to her issues with substance abuse, Mother has mental health issues.

       During the pendency of the CHINS proceedings, Mother completed two

       psychological evaluations; she was diagnosed with bipolar disorder, personality

       disorder, methamphetamine abuse, episodic partner relational problems, and

       parent-child relational problems. An evaluation conducted by Dr. Paul Kitchen

       in March 2012 indicated that Mother was psychologically and emotionally

       unstable and that Mother lacked any parenting skills or insight.


[11]   Michigan held a review hearing on December 12, 2012, at which the court

       found that Mother had made “no progress” and failed to reduce her barriers to

       reunification. State’s Ex. 5 at 9 ¶ 5. Another review hearing was held on

       March 6, 2013, at which the court found that Mother made “minimal

       progress.” State’s Ex. 5 at 9 ¶ 6. Mother was failing to participate in services

       with DHS and had not returned to her designated treatment center after she was

       released from jail. She was living with a friend and did not have adequate

       housing for her children.


[12]   On May 6, 2013, Mother tested positive for marijuana. A review hearing held

       in Michigan on May 29, 2013 revealed that Mother was still living with a friend

       and was without stable housing. Mother was not employed and had no source




       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 5 of 12
       of income. But Mother was participating in some of the services offered, and

       the court found that she had made some progress.


[13]   Michigan held a review hearing on August 26, 2013, at which the court found

       that Mother had made some progress. Mother’s drug screens were negative

       since May, and she was participating in parenting classes. However, Mother

       was not fully engaged in the services offered, and she was still without stable

       housing. In September 2013, Mother began working full time as a server in a

       restaurant, which was her first employment since 2007.


[14]   Since his removal from Grandmother’s care in December 2010, S.L. moved

       between several foster homes and was having a number of behavioral issues at

       home and at school. On September 25, 2013, S.L. was removed from foster

       care and placed with Midwest Center for Youth and Families (“Midwest”),

       which specializes in dialectical behavior therapy for persons age six to twenty.

       When S.L. was moved to Midwest, face-to-face visitation was discontinued,

       and Mother was allowed weekly telephonic visits with S.L. which usually lasted

       twenty or thirty minutes. S.L. has been diagnosed with mood disorder,

       attention deficit hyperactivity disorder, and reactive attachment disorder. On

       October 18, 2013, DCS filed a petition for termination of Mother’s parental

       rights over S.L.


[15]   A permanency hearing was held in Michigan on February 5, 2014, at which the

       court found that Mother had made some progress. However, Mother was not

       fully participating in services, and she was still without stable housing, which


       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 6 of 12
       she had lacked throughout the entirety of the proceedings dating back to 2010.

       The court found that Mother did not appear to be benefiting from services. The

       Michigan court directed DHS to file a petition to terminate Mother’s parental

       rights over her three children in Michigan, and that petition was filed on March

       14, 2014.


[16]   A termination hearing was held on DCS’s petition on April 4, 2014. At the

       time of the hearing, Mother had been employed since September 2013, she

       claimed to have been drug-free since her last failed drug screen in May 2013,

       and she had recently acquired appropriate housing as of February 20, 2014.

       Both the court appointed special advocate (“CASA”) and the DCS case

       manager assigned to S.L. recommended that Mother’s parental rights be

       terminated. Jacquelin Evan, S.L.’s therapist at Midwest, discussed S.L.’s

       behavioral issues and testified that S.L. requires a great deal of structure and

       supervision and that anyone tasked with caring for S.L. would require training.

       Both Evan and the CASA stressed S.L.’s need for permanence.


[17]   On June 6, 2014, the juvenile court granted DCS’s petition to terminate

       Mother’s parental rights over S.L. Relevant to this appeal, the court concluded

       the State proved by clear and convincing evidence that there is a reasonable

       probability that the conditions that resulted in the child’s removal and

       continued placement away from Mother will not be remedied. The court noted

       that S.L. requires permanency and that “[f]urther disruptions, even if

       unintended, will have severe consequences for [S.L.]” Appellant’s Appendix at



       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 7 of 12
       32. Mother now brings this appeal challenging the termination of her parental

       rights.1



                                   Discussion and Decision
                                        I. Standard of Review
[18]   A decision to terminate parental rights is reviewed with great deference. In re

       J.C., 994 N.E.2d 278, 283 (Ind. Ct. App. 2013). We will neither reweigh

       evidence nor judge the credibility of witnesses, and we consider only the

       evidence and reasonable inferences favorable to the judgment. Id.


[19]   Where, as here, a court issues findings of fact and conclusions pursuant to

       Indiana Trial Rule 52(A), we apply a two-tiered standard of review: (1) we

       determine whether the evidence supports the findings of fact and (2) whether

       the findings support the judgment. In re Adoption of A.S., 912 N.E.2d 840, 851

       (Ind. Ct. App. 2009), trans. denied. The trial court’s findings or judgment will be

       set aside only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous if the record lacks evidence or reasonable inferences from the

       evidence to support it. Id. The judgment is clearly erroneous if we are left with

       a “definite and firm conviction that a mistake has been made.” In re S.L., 997
N.E.2d 1114, 1123 (Ind. Ct. App. 2013).




       1
         A termination hearing regarding Mother’s three other children was set for April 30, 2014 in Michigan. The
       result of those proceedings does not appear to be in the record before us.

       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015         Page 8 of 12
                          II. Termination of Parental Rights
[20]   Indiana Code section 31-35-2-4 sets out what must be proven in order to

       terminate parental rights. Relevant to this case, the statute requires the State to

       prove, among other things:

               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.


                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.


               ....


       Ind. Code § 31-35-2-4(b)(2)(B). The State must prove each element by clear and

       convincing evidence. Ind. Code § 31-34-12-2; In re G.Y., 904 N.E.2d 1257, 1261

       (Ind. 2009). If a juvenile court determines that the allegations required by

       Indiana Code section 31-35-2-4 are true, then the court will terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[21]   An important consideration in this case is S.L.’s emotional well-being. The

       testimony indicates that S.L. has special needs. And even if the juvenile court

       were to deny DCS’s petition to terminate, it is clear that S.L. would not have

       been returned to Mother in the near future. Testimony given by the CASA and

       S.L.’s therapist accentuated S.L.’s special needs, his need for permanency, and


       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 9 of 12
       the dangers of keeping his future in a state of uncertainty. As this court has

       repeated on numerous occasions, where the child faces a potentially dire

       situation, the juvenile court “need not wait to terminate the parent-child

       relationship until the child is irreversibly harmed such that his or her physical,

       mental, and social development is permanently impaired.” In re H.L., 915
N.E.2d 145, 149 (Ind. Ct. App. 2009).


[22]   Mother contends there is not sufficient evidence to show a reasonable

       probability that the conditions that resulted in S.L.’s removal or the reasons for

       his placement outside her home will not be remedied. Arguing the trial court

       erred by reaching a contrary conclusion, Mother states the trial court

       “improperly relied on evidence of [her] past actions . . . and gave inadequate

       weight to her present circumstances.” Appellant’s Brief at 4. The trial court

       must judge a parent’s fitness to care for her children at the time of the

       termination hearing, taking into account evidence of changed conditions and

       balancing any recent improvements against any negative actions in the past.

       See In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). Furthermore, it is within the trial

       court’s discretion to “disregard the efforts Mother made only shortly before

       termination and to weigh more heavily Mother’s history of conduct prior to

       those efforts.” In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013) (citation

       omitted).


[23]   The fact that Mother made improvements in the months leading up to the

       termination hearing is not disputable. Findings by the court in Michigan

       indicated “some progress” in the last review hearings prior to DHS’s

       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 10 of 12
       termination petition. At the time of the termination hearing, Mother had been

       employed full time for approximately seven months; she had not had a positive

       drug screen for approximately eleven months; and she had acquired and

       maintained her own housing for approximately six weeks.


[24]   It is important to note for the purposes of our review that the juvenile court did

       not ignore Mother’s improvements; rather, the court acknowledged them in its

       findings. See Appellant’s App. at 28. It would seem that the juvenile court

       considered Mother’s long history of unfitness and instability and concluded that

       the balance fell in favor of termination. We believe the court was within its

       discretion to do so, especially considering that Mother was receiving services

       for nearly four years without any significant progress. Our decision may have

       been different had this case not involved such a lengthy delay, cf. In re E.M., 4
N.E.3d at 649 (stating that the evidence in a “close” case may have compelled

       reversal of a decision to terminate parental rights if the case, which carried on

       for three and one-half years, had involved a shorter delay), but Mother’s

       relatively short duration of stability, particularly with respect to housing,

       necessitates deference to the juvenile court’s decision, id. The reality is that

       Mother received services for nearly four years without significant progress, and

       it was not clearly erroneous for the court to conclude there was a reasonable

       probability that Mother would not remedy her deficiencies in the long-run.


[25]   Mother’s improvements in the months prior to the termination hearings are

       commendable, and we hope that she has continued that upward trend since last

       April. That said, we believe our deferential standard of review requires us to

       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015   Page 11 of 12
       affirm.2 In coming to that conclusion, we take notice of our supreme court’s

       insistence on such deference in termination cases; just one year ago the court

       stated that “[b]ecause a case that seems close on a ‘dry record’ may have been

       much more clear-cut in person, we must be careful not to substitute our

       judgment for the trial court when reviewing the sufficiency of the evidence.” Id.

       at 639.



                                                 Conclusion
[26]   Concluding the juvenile court’s decision to terminate Mother’s parental rights

       was not clearly erroneous, we affirm.


[27]   Affirmed.


       Bailey, J., and Brown, J., concur.




       2
         Mother’s brief raises concerns that the juvenile court improperly considered Grandmother’s actions and
       DCS’s decision to discontinue in-person visitation between Mother and S.L. Our own review of the trial
       court’s order does not support Mother’s argument on either point.

       Court of Appeals of Indiana | Memorandum Decision 25A05-1407-JT-309 | January 27, 2015        Page 12 of 12